UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Semiannual Report to Shareholders DWS Massachusetts Tax-Free Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Cash Flows 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 38 Investment Management Agreement Approval 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 7.95% 2.23% 7.55% 4.61% 4.60% Class B 7.54% 1.50% 6.76% 3.83% 3.80% Class C 7.54% 1.53% 6.77% 3.84% 3.80% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 4.98% -0.58% 6.56% 4.03% 4.31% Class B (max 4.00% CDSC) 3.54% -1.44% 6.17% 3.66% 3.80% Class C (max 1.00% CDSC) 6.54% 1.53% 6.77% 3.84% 3.80% No Sales Charges Class S 8.08% 2.49% 7.78% 4.84% 4.84% Barclays Capital Municipal Bond Index+ 7.85% 3.88% 8.08% 5.01% 5.09% ‡Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2011 are 1.02%, 1.83%, 1.79% and 0.86% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Massachusetts Tax-Free Fund — Class A [] Barclays Capital Municipal Bond Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 9/30/11 $ 3/31/11 $ Distribution Information: Six Months as of 9/30/11: Income Dividends $ September Income Dividend $ Capital Gain Distributions $ SEC 30-day Yield++ % Tax Equivalent Yield++ % Current Annualized Distribution Rate++ % ++The SEC yield is net investment income per share earned over the month ended September 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.08%, 2.42% and 3.36% for Class A, C and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 40.30% (an approximate combined Massachusetts state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on September 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.17%, 3.41% and 4.35% for Class A, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal Massachusetts Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 62 of 78 79 3-Year 24 of 76 31 5-Year 12 of 74 15 10-Year 16 of 63 24 Class B 1-Year 75 of 78 96 3-Year 57 of 76 74 5-Year 48 of 74 64 10-Year 55 of 63 87 Class C 1-Year 74 of 78 94 3-Year 56 of 76 73 5-Year 47 of 74 63 10-Year 53 of 63 84 Class S 1-Year 57 of 78 73 3-Year 17 of 76 22 5-Year 4 of 74 5 10-Year 2 of 63 2 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment (including interest expense)*for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS Massachusetts Tax-Free Fund .99% 1.74% 1.74% .74% Expenses and Value of a $1,000 Investment (excluding interest expense)* for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS Massachusetts Tax-Free Fund .89% 1.64% 1.64% .64% * Interest expense represents interest and fees on short-term floating rate notes issued in conjunction with inverse floating rate securities. Interest income from such transactions is included in income from investment operations. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 366. For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 9/30/11 3/31/11 Revenue Bonds 83% 81% General Obligation Bonds 13% 15% ETM/Prerefunded Bonds 4% 4% 100% 100% Quality 9/30/11 3/31/11 AAA 10% 9% AA 57% 50% A 17% 19% BBB 12% 17% BB 1% 1% Not Rated 3% 4% 100% 100% Interest Rate Sensitivity 9/30/11 3/31/11 Effective Maturity 7.4 years 13.3 years Effective Duration 6.5 years 7.5 years The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 89.1% Massachusetts 82.2% Boston, MA, General Obligation, Series A, 4.75%, 4/1/2029 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035 Boston, MA, Metropolitan Transit Parking Corp., System Wide Parking Revenue, 5.25%, 7/1/2036 Boston, MA, Water & Sewer Commission Revenue: Series A, 5.0%, 11/1/2025 Series A, 5.0%, 11/1/2030 Braintree, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/15/2026 (a) 5.0%, 5/15/2027 Chicopee, MA, Electrical Systems, ETM, 7.125%, 1/1/2017 Massachusetts, Airport Revenue, USAir Private Jet, Series A, AMT, 5.75%, 9/1/2016, INS: NATL Massachusetts, Bay Transportation Authority Revenue: Series A, 5.25%, 7/1/2025 Series A, 5.25%, 7/1/2034 Series C, 6.1%, 3/1/2012 Series C, ETM, 6.1%, 3/1/2013 Series B, 6.2%, 3/1/2016 Massachusetts, Bay Transportation Authority, Sales Tax Revenue: Series A-2, Zero Coupon, 7/1/2027 Series C, ETM, 5.0%, 7/1/2015 Series C, ETM, 5.0%, 7/1/2016 Series B, 5.0%, 7/1/2035 Series A, 5.25%, 7/1/2021 Series C, ETM, 5.5%, 7/1/2017 Massachusetts, Health & Educational Facilities Authority, Boston College, Series N, 5.25%, 6/1/2017 Massachusetts, Higher Education Revenue, Building Authority, University of Massachusetts, ETM, 6.875%, 5/1/2014 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Baystate Medical Center: Series F, 5.7%, 7/1/2027 Series F, 5.75%, 7/1/2033 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Massachusetts General Hospital, Series F, ETM, 6.25%, 7/1/2012, INS: AMBAC Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Milford-Whitinsville Regional, Series C, 5.75%, 7/15/2013 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C, 6.625%, 7/1/2018* Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM, Zero Coupon, 12/15/2014 Massachusetts, Special Obligation Consolidated Loan, Series A, 5.5%, 6/1/2016, INS: FGIC, NATL Massachusetts, State College Building Authority Project Revenue: Series A, 5.0%, 5/1/2031, INS: AMBAC Series A, 5.5%, 5/1/2039 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance, Series B, 5.0%, 1/1/2035 Massachusetts, State Development Finance Agency Revenue, Bentley University, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Boston College: Series P, 5.0%, 7/1/2022 Series Q-1, 5.0%, 7/1/2029 Series R-1, 5.0%, 7/1/2031 Massachusetts, State Development Finance Agency Revenue, Boston University, Series V-1, 5.0%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Carleton-Willard Village, 5.625%, 12/1/2030 Massachusetts, State Development Finance Agency Revenue, College of the Holy Cross, Series B, 5.0%, 9/1/2026 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, Zero Coupon, 11/15/2056 Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2026 Massachusetts, State Development Finance Agency Revenue, New Bedford Waste Services LLC, AMT, 0.21%***, 6/1/2021, LOC: Comerica Bank Massachusetts, State Development Finance Agency Revenue, Resource Recovery, SEMASS System: Series A, 5.625%, 1/1/2014, INS: NATL Series A, 5.625%, 1/1/2015, INS: NATL Massachusetts, State Development Finance Agency Revenue, Solid Waste Disposal, Dominion Energy Brayton, Series 1, 5.75%, 12/1/2042 Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.16%***, 4/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Wheelock College, Series C, 5.25%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Worcester Polytechnic Institute: 5.0%, 9/1/2040 5.0%, 9/1/2045 Massachusetts, State General Obligation: Series A, 0.63%**, 11/1/2018 Series A, 5.0%, 3/1/2034 Series D, 5.5%, 11/1/2019 Massachusetts, State Health & Educational Facilities Authority Revenue, Berklee College of Music: Series A, 5.0%, 10/1/2023 Series A, 5.0%, 10/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Berkshire Health System, Series E, 6.25%, 10/1/2031 Massachusetts, State Health & Educational Facilities Authority Revenue, CareGroup Healthcare System: Series E-1, 5.125%, 7/1/2033 Series E-1, 5.125%, 7/1/2038 Series B-2, 5.375%, 2/1/2026, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Catholic Health East, 6.25%, 11/15/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Children's Hospital, Series M, 5.25%, 12/1/2039, GTY: The Children's Medical Center Massachusetts, State Health & Educational Facilities Authority Revenue, Dana Farber Cancer Institute, Series K, 5.25%, 12/1/2027 Massachusetts, State Health & Educational Facilities Authority Revenue, Health Education, Stonehill College: 5.375%, 7/1/2023 5.375%, 7/1/2025 Massachusetts, State Health & Educational Facilities Authority Revenue, Isabella Stewart Gardner, Series A, 5.0%, 5/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Lesley University, Series A, 5.25%, 7/1/2039, INS: AGC Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series A, 5.0%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Northeastern University, Series Y-1, 5.625%, 10/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems: 5.0%, 7/1/2022 Series G-5, 5.0%, 7/1/2022 Series J1, 5.0%, 7/1/2034 Series C, 5.75%, 7/1/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Sterling & Francine Clark Art Institute, Series B, 5.0%, 7/1/2030 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Tufts University: 5.375%, 8/15/2038 Series M, 5.5%, 2/15/2027 Series M, 5.5%, 2/15/2028 Massachusetts, State Health & Educational Facilities Authority Revenue, UMass Worcester: Series B, 5.25%, 10/1/2013, INS: FGIC, NATL Series B, Prerefunded, 5.25%, 10/1/2013, INS: FGIC Massachusetts, State Port Authority Revenue: Series A, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2040 Massachusetts, State Port Authority Supply Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2017, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Massachusetts, State School Building Authority, Dedicated Sales Tax Revenue: Series A, 5.0%, 8/15/2021, INS: AGMC Series A, 5.0%, 8/15/2024, INS: AMBAC Series A, 5.0%, 8/15/2037, INS: AMBAC Massachusetts, State Water Pollution Abatement Trust: Series 13, 5.0%, 8/1/2025 Series 13, 5.0%, 8/1/2026 Series 2, 5.7%, 2/1/2015 Massachusetts, State Water Pollution Abatement Trust, MWRA Program, Series A, 6.0%, 8/1/2019 (a) Massachusetts, State Water Pollution Abatement Trust, Pool Program: Series 11, 5.0%, 8/1/2017 Series 11, 5.0%, 8/1/2020 Series 6, 5.625%, 8/1/2015 Massachusetts, State Water Resources Authority: Series B, 5.0%, 8/1/2036 Series A, 5.0%, 8/1/2039 Series B, 5.0%, 8/1/2039 Series C, 5.25%, 12/1/2015 Series C, ETM, 5.25%, 12/1/2015 (a) Series A, 5.25%, 8/1/2026, INS: NATL Series B, 5.25%, 8/1/2031, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority: Series C, 5.25%, 12/1/2015, INS: FGIC, NATL Series A, ETM, 6.5%, 7/15/2019 Narragansett, MA, School District General Obligation, Regional School District, 6.5%, 6/1/2012, INS: AMBAC Plymouth, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/1/2029 5.0%, 5/1/2030 Springfield, MA, Water & Sewer Commission Revenue, Series B, 5.0%, 11/15/2030, INS: AGC University of Massachusetts, Building Authority Project Revenue, Series 2009-1, 5.0%, 5/1/2034 University of Massachusetts, Building Authority Revenue, Series 2, 5.0%, 11/1/2020, INS: AMBAC Guam 1.7% Guam, Government Limited Obligation Revenue, Section 30: Series A, 5.625%, 12/1/2029 Series A, 5.75%, 12/1/2034 Puerto Rico 5.0% Commonwealth of Puerto Rico, General Obligation, Public Improvement, 5.5%, 7/1/2015, INS: AGMC Puerto Rico, Commonwealth Highway & Transportation Authority, Highway Revenue, Series Y, 6.25%, 7/1/2014 Puerto Rico, Electric Power Authority Revenue: Series XX, 5.25%, 7/1/2040 Series WW, 5.375%, 7/1/2024 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.0%, 8/1/2042 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2025 Total Municipal Bonds and Notes (Cost $385,786,992) Municipal Inverse Floating Rate Notes (b) 24.5% Massachusetts Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A, 5.25%, 7/1/2028 (c) Trust: Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series 2008-1111, 144A, 9.74%, 7/1/2028, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (c) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 9.96%, 2/1/2034, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (c) Massachusetts, State General Obligation, Series C, 5.25%, 8/1/2023, INS: AGMC (c) Trust: Massachusetts, State General Obligation, Series 2755-1, 144A, 15.101%, 8/1/2023, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (c) Trust: Massachusetts, State General Obligation, Series 2648, 144A, 17.9%, 8/1/2026, Leverage Factor at purchase date: 4 to 1 Massachusetts, State Health & Educational Facilities Authority Revenue, Harvard University, Series B, 5.0%, 10/1/2038 (c) Trust: Massachusetts, State Health & Educational Facilities Authority Revenue, Series 3104, 144A, 13.584%, 10/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Pollution Abatement Trust, 5.25%, 8/1/2031 (c) Trust: Massachusetts, State Water Pollution Abatement Trust, Series 2840, 144A, 13.501%, 8/1/2031, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Resources Authority, Series A, 5.0%, 8/1/2035 (c) Trust: Massachusetts, State Water Resources Authority, Series 3690, 144A, 9.31%, 8/1/2035, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Water Resource Authority, Series J, 5.5%, 8/1/2021, INS: AGMC (c) Trust: Massachusetts, State Water Resources Authority, Series 2499, 144A, 19.6%, 8/1/2021, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $102,267,074) % of Net Assets Value ($) Total Investment Portfolio (Cost $488,054,066)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT % 9/1/2035 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT % 9/1/2035 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C* % 7/1/2018 * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2011. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of September 30, 2011. +The cost for federal income tax purposes was $488,658,974. At September 30, 2011, net unrealized appreciation for all securities based on tax cost was $32,781,990. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $36,739,623 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,957,633. (a) At September 30, 2011, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. At September 30, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 3/15/2012 3/15/2016 1 Fixed — 2.597% Floating — LIBOR ) — ) 5/13/2012 5/13/2031 2 Fixed — 4.231% Floating — LIBOR ) — ) 8/2/2012 8/2/2031 3 Fixed — 4.065% Floating — LIBOR ) — ) 10/28/2011 10/28/2031 4 Fixed — 3.75% Floating — LIBOR ) — ) 3/19/2012 3/19/2032 4 Fixed — 4.379% Floating — LIBOR ) — ) Total unrealized depreciation ) Counterparties: 1JPMorgan Chase Securities, Inc. 2Merrill Lynch & Co., Inc. 3Barclays Bank PLC 4Citigroup, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
